DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Claims 1-29 have been cancelled; therefor, Claims 30-49 are currently pending in application 16/407,122.

Allowable Subject Matter
Claims 30-49 are allowed.
The following is an examiner’s statement of reasons for allowance: 
All previous rejections are withdrawn due to Applicant’s amendments and arguments.
The present invention is directed to creating online endorsements for offline product purchases. Each independent claim identifies the uniquely distinct features “receiving, by an endorsement application on a computing device, product identification, the product identification being associated with a product purchased in a purchase transaction at a point of sale system at a physical location of a merchant, the product identification being received from the point of sale system; receiving, by the endorsement application on the computing device, product metadata associated with the product identification, the product metadata being received from at least one of the point of sale system or a product marketing system; communicating, by the endorsement application on the computing device, a request to a user via a user interface of the computing device to endorse the product on an electronic social network in response to receiving the product identification; receiving, by the endorsement application on the computing device, an indication from the user via the user interface to endorse the product; and communicating, by the endorsement application on the computing device, the product identification and the product metadata to the electronic social network with instructions to display an endorsement of the product on a user profile associated with the user on the electronic social network in response to receiving the indication to endorse the product.”  The closest prior art, Katzin et al. (US 2012/0303425 A1) disclose(s) product endorsement system/ methods.  However, Katzin fails to anticipate or render the above underlined limitations obvious.
Furthermore, the independent claims are considered by the Examiner to be "significantly more" than an abstract idea.  Independent claims 30, 39, and 49 include specific limitations for creating online endorsements for offline product purchases that are not well-understood, routine, nor conventional in the field; are integrated into a practical application; and/or add unconventional steps that confine the claim to a particular useful application.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Ouellette whose telephone number is (571) 272-6807.  The examiner can normally be reached on Monday through Thursday, 8am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone numbers for the organization where this application or proceeding is assigned (571) 273-8300 for all official communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Office of Initial Patent Examination whose telephone number is (571) 272-4000. Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

January 25, 2022
/JONATHAN P OUELLETTE/Primary Examiner, Art Unit 3629